        Case 1:19-cv-04466-LMM Document 76 Filed 03/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                        )
MCHARDY, GEORGE DE LA PAZ JR.,               )
KEVIN JACOBS and FEIONA DUPREE,              )
Individually, and on behalf of all others    )
similarly situated,                          )     CIVIL ACTION FILE NO.
                                             )     1:19-CV-4466-LMM
      Plaintiffs,                            )
                                             )
v.                                           )
                                             )
PUBLIX SUPER MARKETS, INC.,                  )
                                             )
      Defendant.                             )

                                     ORDER

      Before the Court is the parties’ joint motion to continue stay and set

discovery schedule. For good cause shown, the Court GRANTS the motion. This

case and all associated deadlines are stayed until May 24, 2021. If the parties have

not submitted a settlement agreement for Court approval by that date, the parties

have until August 24, 2021 to complete all discovery, and until September 23, 2021

to file any dispositive motions.

      IT IS SO ORDERED this 23rd day of March, 2021.


                                             _______________________________
                                             Leigh Martin May
                                             United States District Judge


                                       -4-
